DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application has a priority date of 31 May 2018 as no additional claims of priority have been made.

Terminal Disclaimer
The terminal disclaimer filed on 19 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 15/993,824 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Note
Applicant's amendments and arguments filed on 29 March 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 29 March 2022, it is noted that claims 1 and 26 have been amended to incorporate canceled claim 18 and remove language. Claim 33 has been newly added and find support in the specification at pg 23, lns 6-11. 

Election/Restrictions
	Applicant has previously elected Group I, drawn to a cleansing composition and has previously elected the following species:
	Combination of sodium C14-16 olefin sulfonate, disodium laureth sulfosuccinate, and alkyl sulfoacetate (non-sulfate anionic surfactant)
	Decylglucoside (alkyl polyglucoside)
	Cocamidopropyl betaine (amphoteric surfactant)
	Polyquaternium-10 (conditioning agent)
	
Status of the Claims
Claims 1, 3-4, 6, 8-9, 11-16, 19, and 24-33 are pending.
Claim 24 is withdrawn.
Claims 1, 3-4, 6, 8-9, 11-16, 19, and 25-33 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 8-9, 11-16, 19, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US 2016/0095804) in view of Molenda et al. (US 2011/0165105).
The Applicant claims, in claim 1, a concentrated composition comprising a surfactant system (25- about 65%) comprising 1) acyl isethionate (about 10- about 50%), 2) alkyl polyglucosides (5- about 25%), 3) amphoteric surfactants (about 2- about 25%) and 4) thickening agents (about 0.01- about 10%). The composition also comprises conditioning agents (about 0.1- about 10%) and water (about 35- about 75%). Claims 3-4, 6, and 11-16 all further narrow the species of the aforementioned agents including requiring the non-sulfate anionic surfactant to further comprise additional agents. In claims 8-9, the composition further comprises one or more acyl amino acids. Claim 19 requires the composition be essentially free of silicones, essentially free of film forming polymers, or essentially free of sulfate-based surfactants. In claim 25, the acyl isethionate is limited to a few specific species. Claim 26 combines previous limitations and claims 27-29 further narrow the conditioning agent. Claims 30-32 require the composition to further comprise water-soluble solvents such as glycol esters of fatty acids or glycerin. Claim 33 requires the composition to be free from glycerolated alcohols having at least one fatty chain.
Xavier teaches a composition comprising sodium lauroyl methyl isethionate (3.5%; acyl isothionate), sodium lauryl sulfoacetate (0.7%; alkyl sulfoacetate), disodium laureth sulfosuccinate (1.8%; anionic surfactant), decyl glucoside (1.0%; alkyl polyglucoside), cocamidopropyl betaine (3.5%; amphoteric surfactant), polyquaternium-10 (0.18%; conditioning agent), carbomer (polyacrylamide thickener; 0.2%), and water (q.s. = 87%) (Table 1, Example 3). The anionic surfactant that is not alkyl sulfate or ether sulfate (such as sodium lauroyl methyl isethionate, sodium lauryl sulfoacetate, and disodium laureth sulfosuccinate) can be used in amounts of about 3- about 14% [0010]. The amphoteric surfactant can be used in the range of about 0.5- about 8% [0011]. The conditioning agent can be present from 0.01-2% [0013]. Regarding the anionic surfactant that is not alkyl sulfate or ether sulfate, suitable choices that can be used in combination include acyl isethionates [0063], disodium laureth sulfosuccinate [0074], sodium C14-16 olefin sulfonate [0077], sodium lauryl sulfoacetate [0080], and acyl taurate [0063]. Regarding the decyl glucoside, this agent is taught as being an optional nonionic surfactant useful for providing good cleaning properties and recited as being used in amounts of about 0% to about 2% [0200, 0217]. It is noted that the percent compositions of the preceding agents are all reported as part of the overall composition. The composition of Xavier can further comprise glycerin as a stabilizer [0218] and glycols such as glycol esters like PEG-8 glyceryl laurate. Xavier does not require the inclusion of any polyglyceryl agents (which are interpreted as reading on “glycerolated alcohols having at least one fatty chain”).
Xavier does not teach all the elected species in one composition. Xavier does not teach the amount of surfactant system or alkyl polyglucoside.
Molenda teaches an aqueous conditioning composition for hair comprising nonionic surfactants such as alkyl polyglucosides wherein the alkyl polyglucosides provide excellent skin-compatible, foam-improving properties in body cleansing compositions where present from about 1% to 15% by weight of the total composition [0064-0066].
It would have been prima facie obvious to prepare the composition of Example 3 of Xavier and further include sodium C14-16 olefin sulfonate in addition to sodium lauryl sulfosuccinate since both are taught by Xavier as being suitable alternative surfactants. In addition, it would have been obvious to include acyl taurate as an anionic surfactant, PEG-8 glyceryl laurate as a nonionic surfactant, and glycerin as a stabilizer. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition comprises all the required elements of the instant claims. Regarding the weight percentages of each component as recited in the claims, the overall amounts of these agents in Xavier all fall within the amounts claimed except for the alkyl polyglucoside and the overall surfactant system. Regarding the overall amount of surfactant system, the upper limits of all surfactants in Xavier total 24% by combining anionic surfactant (a), amphoteric surfactant (b), and nonionic surfactant (e), which is reasonably close to 25%. Moreover, the ranges in Xavier all use “about” language thus permitting flexibility over 24%, which would include up to and including 25%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). The amount of water used in Xavier is “q.s.” which indicates “quantity sufficient” to bring the total composition to 100%. Therefore, the actual amount of water is not critical and is adjustable based on the additional components in the composition. Upon using about 24% of a surfactant blend and up to about 2% of a conditioning agent, the remaining composition would comprise water in about 74%. Therefore, the amount of water in Xavier would fall in the 35-75% range. 
Regarding the amount of alkyl polyglucoside, Xavier teaches using said agent in up to 2% and identifies it as a good cleaning agent. Molenda further provides evidence that alkyl polyglucosides are foam improving agents, have excellent skin compatibility, and can be used in amounts up to and including 15%. Both Molenda and Xavier are directed towards hair conditioning compositions and are therefore analogous art. That being said and in lieu of objective evidence of unexpected results, the amount of alkyl polyglucoside can be viewed as a variable which achieves the recognized result of improving the foam properties and also improving cleansing properties. The optimum or workable range of alkyl polyglucoside can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of alkyl polyglucoside nonobvious. As such, claims 1, 3-4, 6, 8-9, 11-16, 19, and 25-33 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 8 of their remarks, that the inventors have surprisingly found a unique balance or different surfactants that can be used in high concentrations with conditioning agents to form effective cleansing compositions that are unexpectedly robust, stable, safe, and have pleasant rheological properties.
In response, the Applicant is referring to the data presented in Examples 1-2 of their specification which compare shampoo compositions with varying surfactants. Applicant found that inventive formulation 1, which comprises a unique set of surfactants in a specific concentrations, has preferential properties as compared to compositions with different arrangements of surfactants. These data, however, are not commensurate in scope with the instant claims which are broad to an infinite amount of surfactants, conditioning agents, and thickening agents. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).

The Applicant argues, on pages 9-10 of their remarks, that Xavier teaches away from the claimed composition because it teaches using “lower amounts of active surfactants.” Xavier, conversely, teaches high concentrations of surfactants. The Applicant further argues that the claims provide for at least 2.5x higher amounts of nonionic surfactant and that Xavier contradicts the desire to reduce and minimize surfactant concentration and that increasing the amounts thereof would render Xavier unsatisfactory for its intended purpose.
In response, the broad teaches of Xavier provide for “about 24%” of total surfactants wherein the term about can include 10% difference up or down would necessarily include 25%. Thus, 25% of a surfactant system can be at once envisaged from the broad teachings of Xavier. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Molenda is herein applied for its teachings that increasing the amount of alkyl polyglucosides up to 15% is known in the art and is suitable to use in hair compositions to improve foaming and cleansing properties. That being said, upon applying the teachings of Molenda, it would have been obvious to increase the amount of alkyl polyglucoside up to 15% with a reasonable expectation of success, which would push the overall surfactant amounts up to about 37%. A smaller amount such as 5% is also obvious based on Molenda. Although Xavier suggests preference for lower amounts of surfactant than traditional compositions, Xavier does not teach away from using 25% (which is “about 24%) nor does the art teach that 25% would be unsuitable for use. As such, there would have been a reasonable expectation of success in interpreting “about 24%” total surfactant and further interpreting the amount of alkyl polyglucoside as an optimizable result-effective variable based on the teachings of Xavier and Molenda. The Applicant points out that Molenda indicates surfactants can go as high as 50% [0053], thus a total amount of surfactants of 25% would be a “lower amounts of active surfactants” as compared to the maximum amounts taught in the prior art.

The Applicant argues, on page 10 of their remarks, that Xavier provides exemplary compositions in Table 1 and that total surfactants is 15.86%, not 25-65%.
The Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). The broader teachings of Xavier permit up to about 24% of total surfactants.

The Applicant argues, on page 11 of their remarks, that the highest amount of surfactants used in Molenda is 18%, which is lower than 25%.
Molenda is herein applied for its teachings that increasing the amount of alkyl polyglucosides up to 15% is known in the art and is suitable to use in hair compositions to improve foaming and cleansing properties. That being said, upon applying the teachings of Molenda, it would have been obvious to increase the amount of alkyl polyglucoside up to 15% with a reasonable expectation of success.

The Applicant argues, on page 11, that Xavier uses isethionates in its exemplary compositions but in amounts far lower than claimed.
In response, Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). The broader teachings of Xavier permit up to 14% of isethionate.

The Applicant argues, on pages 11-13 of their remarks, that Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) does not hold that obviousness exists when a claimed range is close to a range derived by selective picking from the art to derive a hypothetical composition.
In response, as per MPEP 2131.03 (III), when prior art values do not overlap but are merely close, anticipation cannot be found, however the court has held that it is obvious when the values are merely close, as described in Titanium Metals Corp. of America v. Banner. In the instant case, the prior art value is <5% different from the claimed value and the prior art uses ambiguous “about” language wherein the endpoint of a range can include values higher and lower by 10%. Although the composition of Xavier as recited above is hypothetical, it would have been obvious to prepare based on the prior art teachings and therefore the final product renders obvious that of the instant claims.

The Applicant argues, on pages 13-14 of their remarks, that the rejection does not put forth reason for each of the selections and that merely relying on components “known uses” is not sufficient.
In response, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It is obvious to combine or substitute compositions or agents with known common utility based on MPEP 2144.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613